     Case 2:13-cr-00106-DOC Document 329 Filed 01/03/19 Page 1 of 3 Page ID #:2877



 1
     Joseph A. Yanny, Esq. (SBN 97979)
     Charles Cardinal, Esq. (SBN 322991)
 2   YANNY & SMITH
 3   1801 Century Park East, Suite 2400
     Los Angeles, California 90067
 4   Telephone: (310) 551-2966
 5   Facsimile: (310) 551-1949
     jyanny@yannylaw.com
 6
 7   Attorneys for Defendant,
 8
     Mongol Nation

 9
10                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                    )   Case No.: CR 13 00106 DOC
13
     United States of America                       )
14         Plaintiff,                               )   DEFENDANT’S QUESTIONS FOR
15
                                                    )   PROPOSED FORFEITURE
     vs.                                            )   WITNESS MICHAEL DINARDO
16                                                  )
17                                                  )
     Mongol Nation,                                 )   Courtroom: 9D
18        Defendant.                                )   Judge: Honorable David O. Carter
19                                                  )
                                                    )
20
21
22
23
24
25
26
27
28
29
30
31                                                        1
32                              Defendant’s Questions for Proposed Forfeiture Witness
33
34
     Case 2:13-cr-00106-DOC Document 329 Filed 01/03/19 Page 2 of 3 Page ID #:2878



 1
     I.    INTRODUCTION

 2         As requested by the Court, Defendant hereby provides in writing the general
 3
     questions it intends to ask Michael DiNardo in the forfeiture phase of the trial. Defendant
 4
 5   plans on asking Mr. DiNardo a few questions regarding his background and relevant
 6
     experience, then moving on to ask Mr. DiNardo a few questions regarding collective
 7
 8
     membership marks. These questions are relevant and reasonable. Defendant urges the

 9   Court to permit Mr. DiNardo to testify.
10
     II.   QUESTIONS FOR PROPOSED WITNESS
11
12   1.    What is your professional background?
13
     2.    Have you ever talked with defense counsel prior to today?
14
15
     3.    What experience, if any, do you have with regards to intellectual property law and

16         unfair competition?
17
     4.    What materials have you reviewed for your testimony today?
18
19                - phase 1 jury instructions
20
                  - phase 1 verdict form
21
22
                  - Trademark Manual of Examining Procedures Section 1304

23                - Mongols Constitution
24
     5.    Are you familiar with the TMEP? What is it?
25
26   6.    Are you familiar with TMEP Section 1304? What is it?
27
     7.    What is a collective membership mark?
28
29   8.    Is a collective membership mark property?
30
31                                                       2
32                             Defendant’s Questions for Proposed Forfeiture Witness
33
34
     Case 2:13-cr-00106-DOC Document 329 Filed 01/03/19 Page 3 of 3 Page ID #:2879



 1
     9.     What rights does a collective membership mark confer?

 2   10.    How does a collective membership mark differ from a trademark or commercial
 3
            mark?
 4
 5   11.    How is a collective membership mark acquired?
 6
     12.    How is a collective membership mark maintained?
 7
 8
     13.    How is a collective membership mark used?

 9   14.    Who or what can own a collective membership mark?
10
     15.    Can you there be different legal and equitable beneficiaries of a collective
11
12          membership mark?
13
     16.    What rights does title to a collective membership mark convey?
14
15
16          Depending on the answers given in direct examination and cross examination,
17
     additional questions may be needed to clarify matters.
18
19   III.   CONCLUSION
20
            For the foregoing reasons, Defendant urges the Court to allow Mr. DiNardo to
21
22
     testify.

23                                                      Respectfully submitted,
24
25   Dated: Jan 3, 2019                         By:     /s/ Joseph A. Yanny
26
                                                        JOSEPH A. YANNY
27
                                                        YANNY & SMITH
28                                                      Attorneys for Defendant, Mongol Nation
29
30
31                                                       3
32                             Defendant’s Questions for Proposed Forfeiture Witness
33
34
